— -Action to recover damages alleged to have been sustained by reason of a breach of a covenant of quiet enjoyment contained in a written lease made by and between the defendant, as landlord, and the plaintiff, as tenant. Order in so far as it denies plaintiff’s motion to strike out the affirmative defenses contained in defendant’s answer reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. (Gant v. Clark, 252 N. Y. 92.) Order granting in part and denying in part plaintiff’s motion to vacate or modify defendant’s demand for a bill of particulars modified by striking out paragraph numbered 5 of the order and by striking from paragraph numbered 2 the words “ actual rental value of the demised premises for the unexpired term of the lease ” and substituting the words “ value of the unexpired lease.” As so modified, the order is affirmed, without costs. The bill of particulars will be served within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.